Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 13 December 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            
                                Monsieur
                                a boston le 13 Xbre 1780
                            
                            j’arrive icy ou j’ay voulu faire un voyage d’instruction pour y admirer la belle campagne—qui a fait
                                votre Excellence. en arrivant dans ce post, jy trouver de nouvelle trè interessant qui nous donne  batiment ameriquain
                                qui se parti le 4 9bre dans la riviere du nantes. il ma donne la liste cy jointe de vaisseaux veni a brest doublé le
                                convoi—et destiné a venir en amerique avec un convoy que l’on prepare a brest. il dit quil ya un changement dans notre
                                ministere, que mr de Satine se retire, et que mr de Castries le remplace, que le mars vaisseau ameriquain de 20 canons
                                devoit partir peu de temps apres luy, chargé de depaches pour nous. quoy quil y ait  du plus
                                ordinaire dans toutes ces nouvelles, elles me paroissent cependant si circonstanciés, qu j’y trouve de la
                                vraisemblance surtout en ce qui regard l’armament. il ajoute que tous les autres vaisseaux ont été rejoindre les
                                espagnols a Cadiz pour achever la raduction de gibraltar qui est  de viandes; je monte demain
                                a cheval autour de la ville pour voir le champ de Succès de votre excellence, et je compte 
                                du retour a newport dans quatre jours. je suis avec respect a votre excellence le très humble et très obeissant
                                Serviteur 
                            
                                le cte de Rochambeau
                            
                        
                        TranslationSirBoston 13th Decemr 1780
                             I came here, to make a journey of instruction, and to admire the brilliant Campaign which your
                                Excellency made in this Quarters. On arriving at this place I found very interesting news brought by an American Vessel
                                which leftthe River of Nantes the 4th of November. She has given me the annexed list of Vessels which are coming
                                from Brest, destined for America, with a Convoy which is preparing at Brest—She tells me that there is a change in our
                                Ministry—That Mr Sartine retires and that Monsr de Castries succeeds him—That the Mars an American Vessel of 20 guns
                                would depart a little after he’s charged with dispatches for us. Although there is something extraordinary—in all this news, it
                                appears to me so circumstantial that it gives an air of truth to what regards the Armament—He adds that all the other
                                Vessels had rejoined the Spaniards at Cadiz to attempt the Reduction of Gibralter which was short of provisions—I
                                shall get on Horseback tomorrow to view the Grounds where your Excellency had your successes, and I count upon
                                returning to Newport in four days—I am &c.
                            
                                Rochambeau

                            
                        
                     Enclosure
                                                
                            List of Vessels ready to depart from the Port of Brest bound to America.
                            
                                
                                     
                                    The Ville de paris
                                     
                                    100 Guns
                                
                                
                                    
                                    The St Esprit
                                    
                                    80
                                
                                
                                    
                                    The Auguste
                                    
                                    80
                                
                                
                                    
                                    The Sceptre
                                    
                                    74
                                
                                
                                    
                                    The Northumberland
                                    
                                    74
                                
                                
                                    
                                    The Hector
                                    
                                    74
                                
                                
                                    
                                    The Valiant
                                    
                                    64
                                
                            
                            Three Vessels armed en flute laden with all sortes of Military Stores and provisions.
                            30 Transport Vessels.
                        
                        
                    